Citation Nr: 1529483	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  11-03 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right ankle/foot disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969 and from October 1975 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's claim to reopen service connection for a right ankle injury.  

In November 2013, the Board granted the Veteran's petition to reopen his claim of service connection for a right ankle disability and remanded the issue for further development.  The Board most recently remanded the Veteran's claim in September 2014.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that another remand is necessary prior to adjudication of the Veteran's service connection claim for a disability in the right ankle and right foot area.  

In the September 2014 remand, the Board requested an addendum opinion related to the etiology of the claimed right ankle disability.  The Board requested that the examiner determine whether the Veteran has a current right ankle disability, and if not, explain how he or she could reconcile that with evidence to the contrary.  If the examiner found evidence of a current right ankle disability, the examiner was asked to provide specific etiological opinions.  

The examiner provided the following negative opinion: 

THE EXAM ASKED FOR IS THE ANKLE.  THE XRAYS SHOW A NORMAL ANKLE WITHOUT DEGENERATION.  HE HAS DEGENERATION OF THE talonavicular joint WHICH IS THE FOOT NOT THE ANKLE.  IT MUST BE NOTED THAT THE ORIGINAL OPINION IS UNCHANGED.  HE WAS NOT SEEN IN THE [SERVICE] FOR A FOOT PROBLEM AND HIS MINOR ANKLE SPRAIN IS UNRELATED TO THE FOOT CONDITION.

The examiner provided no opinion related to the talonavicular joint, which is located between the Veteran's foot and ankle.  Importantly, the Veteran has described this right ankle problem as including the area where his foot meets the joint.

The Board notes that VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Further, the Board notes that the Veteran did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) associated with his claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Therefore, pursuant to these cases, and in light of the medical evidence of record, the Board liberally construes the Veteran's claim for service connection for a right ankle disability as encompassing any disability in the right ankle and foot area.   

In other words, the opinion provided by the September 2014 VA examiner is wholly inadequate as it did not include the discussion and opinions requested by the Board in its September 2014 remand.  The Board is obligated by law to ensure that the Agency of Original Jurisdiction (AOJ) complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the issue must once again be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to an appropriate examiner for a supplemental opinion regarding the etiology of the claimed right ankle disability.  If possible, the opinion should be requested from someone other than the examiner who provided the December 2013 opinion and September 2014 addendum.  The need for an additional examination is left to the discretion of the examiner.

After reviewing the entire record, the physician should determine whether the Veteran has a current right ankle disability-or any disability in the right ankle and right foot area diagnosed at any time during the appeal period.  If the examiner finds that the Veteran does not have a current right ankle/foot disability, he or she should reconcile such a finding with the conflicting evidence of record showing that the Veteran has a diagnosis of severe degenerative arthritis.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any current disability in the right ankle/foot are is caused or otherwise related to the Veteran's military service, to include his in-service ankle injury.  

The examiner should also specifically state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran had arthritis of the right ankle/foot within one year of his service discharge in January 1980.

In offering any opinion, the examiner must consider the full record, to include: (1) the September 1981 VA examination report showing that the Veteran complained of periodic pain and swelling in the right ankle; (2) the February 1986 VA treatment records showing that the Veteran complained of swelling in both ankles; (3) the Veteran's lay statements, including those reflected in VA treatment records indicating that he has experienced pain since his 1979 in-service injury to the right ankle; and (4) the November 2010 imaging report showing severe degenerative arthritis of the right talonavicular joint.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

2.  To avoid another remand, the AOJ should ensure that there is substantial compliance with directives listed in #1 above prior to returning the case to the Board.  

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




